DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-18 are pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gen-Z Core Specification, Version 1.0” (hereinafter Core Specification), in view of Nachimuthu et al (hereinafter Nachimuthu), U.S. Publication No. 2019/0042511 A1.
Referring to claims 1 and 9, taking claim 1 as exemplary, Core Specification discloses a method for processing an extended instruction, comprising:
transmitting, by a first device [p. 33, fig. 1-1, “Requester”], a request packet [p. 33, fig. 1-1, “A Requester shall: Generate request packets”] according to an extended instruction [p. 134, “Vendor-defined Request [0-31]” which uses instruction encoding from 0x60; “Vendor-defined Request OpCodes [0-31]”; p. 603 showing Vendor-Defined OpCodes; also see p. 293, 7.6 “Vendor-Defined Packets”; P2P-Core OpClass supports up to 32 vendor-defined request operations and 32 vendor-defined response operations] that is generated based on a Gen-Z interface standard [p. 1, “Gen-Z Core Specification, Version 1.0”] to a second device [p. 33, fig. 1-1, “Responder”]; and 
receiving, by the first device, a response packet including a result of performing the request packet from the second device [p. 33, A Requester shall: Await receipt of a response packet; Responder shall:  Validate and execute request packets and Generate response packets; p. 162, Section 6.1, Read and Read Response, Steps 1-4, Response packet including requested read data],
wherein the extended instruction is generated based on a vendor-defined instruction set of the Gen-Z interface standard [p. 293, Section 7.6 “Vendor-Defined Packets”, P2P-Core OpClass instruction set includes 32 vendor-defined request operations and 32 vendor-defined response operations; p. 134, “Vendor-defined 
Core Specification does not explicitly disclose providing instructions that are necessary for large-scale data operations while conforming to the Gen-Z interface standard.
However, Nachimuthu discloses providing instructions that are necessary for large-scale data operations while conforming to the Gen-Z interface standard [fig. 3, paragraphs 18, 11, communication between elements within a rack chassis; in one embodiment, the connections through the network 302 are effected with protocols/semantics defined by the Gen-Z consortium (" Gen-Z"); Such special protocol services may support multiple instruction set architectures (ISAs); “The rack's backplane may present any of these emerging technologies as an interface into which modules (CPU modules, memory modules) that have also been designed according to the same emerging technology interface plug-into”; “A modern day high performance computing infrastructure, such as the data center of a large corporation or government organization, typically installs computing resources in ‘racks’”; paragraphs 24, 29, a memory access instruction specifying the system memory address of the needed data item. After internal look-ups into the CPU caches of the CPU module 403_2 do not reveal the item of data, a memory request containing the address of the data item is sent from the CPU module 403_2 over the rack's network 402 to the NVRAM module 404; “Conceivably, the three requests may be issued in rapid succession by the CPU module 403_N to the NVRAM module 404”; hence, Nachimuthu discloses 303 and 304 designed to utilize the Gen-Z protocol/semantics and plugged into network 302 which also utilizes the Gen-Z protocol/semantics. A rack is well known in the art to be used in a large-scale data environment such as a “data center of a large corporation”. The memory requests sent from CPU module to NVRAM module (fig. 3) are equivalent to large-scale data operations and since all elements within fig. 3 conform to Gen-Z protocols/semantics, the memory requests also conforms to the Gen-Z interface standard].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nachimuthu in the invention of Core Specification, to implement providing instructions that are necessary for large-scale data operations while conforming to the Gen-Z interface standard, in order to increase efficiency of server computer granularity [Nachimuthu, paragraphs 2, 12, 13].
Referring to claims 5 and 12, taking claim 5 as exemplary, Core Specification discloses the method of claim 1, wherein the first device is a central processing unit (CPU) and the second device is a Gen-Z memory [p. 34, Section 1.3, The architecture enables a wide spectrum of component types to communicate using a single, common interconnect and protocol; fig. 1-2, Sample Space of Component Types includes Processors and Memory Modules].
Referring to claim 6, Core Specification discloses the method of claim 5, wherein the second device includes a plurality of Gen-Z memories [p. 34, fig. 1-2, NVM Block Modules; Memory Modules; p. 39, fig. 1-7].
Referring to claims 7 and 13, taking claim 7 as exemplary, Core Specification discloses the method of claim 1, wherein the first device is a CPU and the second device is a device having an operation function [p. 34, Section 1.3, The architecture 
Referring to claims 8 and 14, taking claim 8 as exemplary, Core Specification discloses the method of claim 7, wherein the second device is a graphics processing unit (GPU) or a field programmable gate array (FPGA) accelerator [p. 34, Section 1.3, The architecture enables a wide spectrum of component types to communicate using a single, common interconnect and protocol; fig. 1-2, Sample Space of Component Types includes Graphics and FPGA].
Referring to claims 15 and 16, taking claim 15 as exemplary, the modified Core Specification discloses the method of claim 1, wherein the instructions that are necessary for large-scale data operations use one of instruction encodings 0x60 to 0x6A [Core Specification, p. 134, “Vendor-defined Request [0-31]” which uses instruction encoding from 0x60-0x7F].
The modified Core Specification does not explicitly disclose the use of instruction encodings 0x60 to 0x6A in order.
However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results [In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)] (also see MPEP 2144.04 IV. C.) The modified Core Specification discloses the use of instruction encoding from 0x60-0x7F [p. 134] and that said instruction encodings are available to be used by vendors in order to customize communication [Core Specification, p. 293, Section 7.6. Vendor-Defined in order and that no new or unexpected results would have occurred by using 0x60 to 0x6A in order. 
Claims 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Core Specification, in view of Nachimuthu, as applied to claims 1 and 9 above, and further in view of Liu et al (hereinafter Liu), U.S. Publication No. 2019/0057063 A1.
Referring to claims 2 and 10, taking claim 2 as exemplary, the modified Core Specification does not explicitly disclose the method of claim 1, wherein
the extended instruction includes at least one of a first instruction for requesting multiplication at two locations of a memory, a second instruction for requesting division at two locations of a memory, a third instruction for requesting a right shift, a fourth instruction for requesting a left shift, a fifth instruction for requesting toggle of all bits, a sixth instruction for requesting matrix multiplication, a seventh instruction for requesting matrix summation, an eighth instruction for requesting matrix transpose, a ninth instruction for requesting matrix inverse, a tenth instruction for requesting matrix addition with a single scalar value at each element, and an eleventh instruction for requesting matrix subtraction.
However, Liu discloses wherein the extended instruction includes at least one of a first instruction for requesting multiplication at two locations of a memory, a second instruction for requesting division at two locations of a memory, a third instruction for 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Core Specification to provide reduced power consumption. It is for this reason one of ordinary skill in the art would have been motivated to implement wherein the extended instruction includes at least one of a first instruction for requesting multiplication at two locations of a memory, a second instruction for requesting division at two locations of a memory, a third instruction for requesting a right shift, a fourth instruction for requesting a left shift, a fifth instruction for requesting toggle of all bits, a sixth instruction for requesting matrix multiplication, a seventh instruction for requesting 
Referring to claim 3, the modified Core Specification discloses the method of claim 2, wherein the extended instruction uses instruction encodings from 0x60 to 0x6A [Core Specification, p. 134, “Vendor-defined Request [0-31]” which uses instruction encoding from 0x60-0x7F].
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gen-Z Core Specification, Version 1.0” (hereinafter Core Specification).
Referring to claim 17, Core Specification discloses a method for processing an extended instruction, comprising:
transmitting, by a first device [p. 33, fig. 1-1, “Requester”], a request packet [p. 33, fig. 1-1, “A Requester shall: Generate request packets”] according to an extended instruction set [p. 134, “Vendor-defined Request [0-31]” which uses instruction encoding from 0x60; “Vendor-defined Request OpCodes [0-31]”; p. 603 showing Vendor-Defined OpCodes; also see p. 293, 7.6 “Vendor-Defined Packets”; P2P-Core OpClass supports up to 32 vendor-defined request operations and 32 vendor-defined response operations] that is generated based on a Gen-Z interface standard [p. 1, “Gen-Z Core Specification, Version 1.0”] to a second device [p. 33, fig. 1-1, “Responder”]; and
receiving, by the first device, a response packet including a result of performing the request packet from the second device [p. 33, A Requester shall: Await receipt of a response packet; Responder shall:  Validate and execute request packets and 
wherein the extended instruction set is generated based on a vendor-defined instruction set of the Gen-Z interface standard [p. 293, Section 7.6 “Vendor-Defined Packets”, P2P-Core OpClass instruction set includes 32 vendor-defined request operations and 32 vendor-defined response operations; p. 134, “Vendor-defined Request [0-31]” which uses instruction encoding from 0x60; “Vendor-defined Request OpCodes [0-31]”; p. 603 showing Vendor-Defined OpCodes] and includes a plurality of extended instructions [p. 134, “Vendor-defined Request [0-31]” which uses instruction encoding from 0x60-0x7F; using encodings from 0x60-0x7F is equivalent to implementing “extended instructions”], and
the extended instructions use one of instruction encodings 0x60 to 0x6A [Core Specification, p. 134, “Vendor-defined Request [0-31]” which uses instruction encoding from 0x60-0x7F].
Core Specification does not explicitly disclose the use of instruction encodings 0x60 to 0x6A in order.
However, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results [In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)] (also see MPEP 2144.04 IV. C.) The modified Core Specification discloses the use of instruction encoding from 0x60-0x7F [p. 134] and that said instruction encodings are available to be used by vendors in order to customize communication [Core Specification, p. 293, Section 7.6. Vendor-Defined Packets]. It would have been obvious to one of ordinary skill in the art before the in order and that no new or unexpected results would have occurred by using 0x60 to 0x6A in order. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Core Specification, in view of Nachimuthu et al (hereinafter Nachimuthu), U.S. Publication No. 2019/0042511 A1.
Referring to claim 18, the modified Core Specification does not explicitly disclose the ethod of claim 17, wherein the extended instructions are necessary for large-scale data operations while conforming to the Gen-Z interface standard.
However, Nachimuthu wherein the extended instructions are necessary for large-scale data operations while conforming to the Gen-Z interface standard [fig. 3, paragraphs 18, 11, communication between elements within a rack chassis; in one embodiment, the connections through the network 302 are effected with protocols/semantics defined by the Gen-Z consortium (" Gen-Z"); Such special protocol services may support multiple instruction set architectures (ISAs); “The rack's backplane may present any of these emerging technologies as an interface into which modules (CPU modules, memory modules) that have also been designed according to the same emerging technology interface plug-into”; “A modern day high performance computing infrastructure, such as the data center of a large corporation or government organization, typically installs computing resources in ‘racks’”; paragraphs 24, 29, a memory access instruction specifying the system memory address of the needed data item. After internal look-ups into the CPU caches of the CPU module 403_2 do not a memory request containing the address of the data item is sent from the CPU module 403_2 over the rack's network 402 to the NVRAM module 404; “Conceivably, the three requests may be issued in rapid succession by the CPU module 403_N to the NVRAM module 404”; hence, Nachimuthu discloses 303 and 304 designed to utilize the Gen-Z protocol/semantics and plugged into network 302 which also utilizes the Gen-Z protocol/semantics. A rack is well known in the art to be used in a large-scale data environment such as a “data center of a large corporation”. The memory requests sent from CPU module to NVRAM module (fig. 3) are equivalent to large-scale data operations and since all elements within fig. 3 conform to Gen-Z protocols/semantics, the memory requests also conforms to the Gen-Z interface standard].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nachimuthu in the invention of the modified Core Specification, to implement wherein the extended instructions are necessary for large-scale data operations while conforming to the Gen-Z interface standard, in order to increase efficiency of server computer granularity [Nachimuthu, paragraphs 2, 12, 13].


Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the extended instruction includes all of the first to eleventh instructions, and the first to eleventh instructions each use one of the instruction encodings 0x60 to 0x6A in order, in combination with other recited limitations in claim 4.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the extended instruction includes all of the first to eleventh instructions, and the first to eleventh instructions each use one of the instruction encodings 0x60 to 0x6A in order, in combination with other recited limitations in claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181